 

Exhibit 10.1

 



FIRST AMENDMENT TO AMENDED AND RESTATED

EMPLOYMENT AGREEMENT

 

 

This First Amendment to Amended and Restated Employment Agreement (this
“Amendment”) is made and entered into this 26th day of June, 2019, by and
between MutualBank (the “Bank”), MutualFirst Financial, Inc. (the “Company”) and
Charles J. Viater (the “Employee”).

 

WHEREAS, the Employee, the Bank and the Company are parties to that certain
Amended and Restated Employment Agreement dated as of September 21, 2016 (the
“Employment Agreement”); and

 

WHEREAS, in order to extend the term of the Employee Agreement in a manner
consistent with the Bank’s and the Company’s age limitation, the Employee, the
Bank and the Company wish to amend the Employment Agreement in the manner herein
provided.

 

NOW, THEREFORE, in consideration of the foregoing, and of the respective
agreements of the parties herein, it is AGREED as follows:

 

1.       Section 2 of the Employment Agreement is hereby amended in its
entirety, to read as follows:

 

“2.Term. This Agreement shall terminate on November 30, 2021, subject to earlier
termination as provided herein.”

 

2.       The terms of the Employment Agreement as in effect prior to this
Amendment that are not amended hereby shall be and remain in full force and
effect and are not affected by this Amendment.

 

3.       This Amendment may be executed in counterparts, each of which shall be
an original and together shall constitute one agreement.

  

 

 

 

 

IN WITNESS WHEREOF, the parties have executed this Amendment as of the day and
year first above written.

 

 

Attest:

 

/s/ Melissa Greer  

MUTUALBANK

 

/s/ David W. Heeter

Melissa Greer, Corporate Secretary

 

 

 

 

/s/ Melissa Greer

 

By: David W. Heeter

Its: Chief Executive Officer

 

MUTUALFIRST FINANCIAL, INC.

 

/s/ David W. Heeter

Melissa Greer, Corporate Secretary  

By: David W. Heeter

Its: President and CEO

 

EMPLOYEE

 

/s/ Charles J. Viater

    Charles J. Viater

 



 

 

 

 

 

 